Citation Nr: 1221137	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-37 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a bilateral foot condition, to include painful calluses, metatarsalgia and flat feet, currently 10 percent disabling.

2.  Entitlement to service connection for a right leg condition.

3.  Entitlement to service connection for a left leg condition.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In December 2011, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

At the Board hearing, the Veteran testified that he lost his job because of his foot disabilities.  VA examinations conducted over the course of the appeal reflect that the Veteran reported that he was unable to work due to his foot problems.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court  noted that a request for TDIU is not a separate claim for benefits and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.   

The issues of entitlement to service connection for a right leg condition and service connection for a left leg condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's bilateral foot disability is manifested by metatarsalgia, painful callouses, mild hallux valgus and with subjective complaints of pain and swelling of both feet.  These manifestations are productive of moderate disability of the bilateral feet.   


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a right foot disability to include painful calluses, metatarsalgia and flat feet have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Codes  5276, 5279, 5284 (2011).   

2.  The criteria for a 10 percent rating for a left foot disability to include painful calluses, metatarsalgia and flat feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Codes 5276, 5279, 5284 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

The Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A June 2006 letter provided the Veteran with notice of the evidence required to substantiate the claim for an increased rating for his bilateral foot condition.  The June 2006 letter fulfilled the requirements of Dingess.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA records identified by the Veteran.

The Board notes that the Veteran testified that he was in receipt of Social Security benefits.  The RO requested  the Veteran's records from the Social Security Administration (SSA) in October 2008.  An October 2008 response indicated that SSA was unable to locate the records after exhaustive and comprehensive searches, and further efforts would be futile.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  Additional efforts to obtain the SSA records are unnecessary in light of the October 2008 response.

The Veteran was afforded several VA medical examinations.  The examinations were adequate as , collectively, they provided the information needed to rate the Veteran's disability under VA's schedule, reported his subjective complaints and the objective findings, and discussed his functional limitations. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist with respect to the claims being decided, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).

II.  Analysis of Claim

A.  Bilateral foot condition, to include painful calluses, metatarsalgia and flat feet

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Although the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). The Board, however, will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Veteran's bilateral foot disability is currently evaluated as 10 percent disabling under Diagnostic Code 5279.  Diagnostic Code 5279 provides that a 10 percent rating is assignable for  metatarsalgia, anterior (Morton's Disease), unilateral or bilateral.  38 C.F.R. § 4.72, Diagnostic Code 5279 (2011).  

The Veteran had a VA examination in June 2006.  The VA examiner indicated that the claims file was unavailable for review.  The Veteran reported symptoms of pain, stiffness and swelling daily in both feet.  This was treated with oxycodone, as needed.  

Upon physical examination, the examiner noted bilateral feet varus, left greater than right.  The range of motion of the feet was within normal limits.  There was no pain with joint motion and no increase in pain with repetitive motion.  The examiner indicated that there was additional limitation due to pain and lack of endurance following repetitive use or during flare-ups.  There was no objective evidence of painful motion, edema, instability or weakness.  There was marked tenderness at the bilateral feet calluses.  The Veteran had a slow and somewhat antalgic gait.  There were callosities at the bilateral first metatarsal head, under the left third metatarsal head and under the right fifth metarsal head.  The Veteran had difficulty rising on his toes bilaterally secondary to increased pain.  There were no foot deformities or flatfoot.  There was very mild hallux valgus bilaterally. 

 The examiner diagnosed severe bilateral metatarsalgia with post-operative changes.  

With respect to joint disease flare-ups, it was noted that the severity, frequency and duration of flare-ups was variable.  Flare-ups were precipitated by prolonged ambulation.  The Veteran was able to ambulate with a straight cane up to a few blocks.  

There was no additional limitation of motion or functional impairment beyond pain.   Ambulation aids included orthopedic shoes.  With respect to occupational impacts, the Veteran reported that he was unemployed for almost 30 years because he was unable to do his painter's job secondary to his feet.  The Veteran reported that he was independent in his activities of daily living.  

In an addendum, the examiner stated that, with available history/ physical examination and x-rays series altogether, a more specific diagnosis was not possible.  

The Veteran had a VA examination of his feet in October 2006.  The VA examiner indicated that the claims file was reviewed.  The examiner noted a history of bilateral feet problems since active service.  The Veteran had had surgery on his left foot about 15 years prior.  

The Veteran reported symptoms of intermittent pain and swelling of the bilateral feet.  There were no other symptoms.  The treatment was oxycodone as needed.  The severity, frequency and duration of flare-ups was variable.  Flare-ups were precipitated by prolonged ambulation and were alleviated by oxycodone and aspirin.  There was no additional limitation of motion or functional impairment beyond pain.  Ambulation aids included a straight cane and orthopedic shoes.  

With respect to occupational impacts, the Veteran reported that he had been unemployed since 1973.  He reported that he could not do his packing job secondary to back and foot pains.  

Upon physical examination, the examiner noted left foot varus and mild edema of the bilateral feet.  He had decreased range of motion of the bilateral ankles.  There were calluses of the bilateral feet.  The examiner noted that the Veteran squatted and rose on the toes and heels with difficulty secondary to increased pain.  He had hammertoes on the left foot at the second toe and on the second through fourth toes of the right foot.  

With regard to flatfoot, the examiner indicated that achilles tendon alignment was not an issue.  Achilles tendons were painless on manipulation bilaterally.  Valgus and forefoot/ midfoot malalignment were not an issue.  Hallux valgus was not an issue.  The VA examiner diagnosed severe metatarsalgia, bilateral feet. 

In October 2008, the VA physician who performed the October 2006 examination provided an additional opinion.  The examiner stated that it is at least as likely as not that the Veteran's metatarsalgia is related to his in-service findings of foot calluses.  The examiner indicated that the Veteran does not have pes planus, as per examination of October 2006.  

The Veteran had a VA examination in August 2011.  The VA examiner indicated that the claims file was not available for review.  It was noted that the Veteran had a history of bilateral feet problems since 1962 in service.  The Veteran complained of chronic bilateral foot pain and stiffness and swelling of the feet.  Treatment included Tylenol and tramadol, with minimal benefits.  

With respect to flare-ups, it was noted that the severity, frequency and duration were all variable.  Precipitating factors included ambulation.  Alleviating factors included Tylenol and tramadol.  Regarding additional limitation, it was noted that the Veteran had increased pain and additional limitation during flare-ups.  The VA examiner stated that the additional limitation could not be expressed without resorting to mere speculation.  

The examination report noted that the Veteran used a straight cane and orthopedic shoes.  With respect to functional limitations, it was noted that the Veteran was able to ambulate with a straight cane up to one block, until he needed rest.  He was able to stand for 20 minutes.  There was no history of neoplasm.  The Veteran reported that he was unemployed since 1979, as he could not do his job as a painter any longer, secondary to his feet.  

Upon physical examination, the examiner noted varus deformity of the left foot.  There was mild hallux valgus of the right foot.  There was tenderness at the bilateral calluses and at bilateral first metatarsal heads and at the left third metatarsal head.  There were no hammertoes, high arch or flatfoot.  There was mild hallux valgus on the right.  The Veteran had active motion in the metatarsophalangeal joint of the great toe.  The examiner diagnosed bilateral feet metatarsalgia, osteoarthritis of the right first metatarsalphalangeal joint, secondary to bilateral feet metatarsalgia and osteoarthrits of the bilateral ankles.  

The Board has also considered VA treatment records.  VA podiatry records reflect complaints of painful calluses.  His treatment has included carmol cream, orthotics and debridement of toenails and tylomas.  

The record includes a statement from a VA primary care physician, dated in November 2011.  The physician stated that, among several other conditions, the Veteran suffers from chronic plantar and calcaneal calluses of both feet.  This causes him chronic pain and difficulty ambulating.  He is treated by the VA podiatry service with frequent surgical debridement and topical therapy.  The physician indicated that the Veteran requires orthotics for his shoes, and his exercise is frequently limited by foot pain.  

The Veteran testified at a hearing in December 2011.  He stated that his bilateral foot condition causes him to stumble and that he has to walk on his heels instead of his toes.  

The Veteran's bilateral foot disability is currently assigned a 10 percent rating under Diagnostic Code 5279.  This is the maximum rating available under Diagnostic Code 5279.  Thus, the Board will consider other Diagnostic Codes pertaining to foot disabilities.

A separate compensable rating is not warranted under Diagnostic Code 5276 pertaining to flatfoot, as the evidence does not show weight-bearing line over or medial to the great toe; inward bowing of the tendo achillis, or pain on manipulation and use of the feet.  See 38 C.F.R. § 4.72, Diagnostic Code 5276 (2011). 

The Board notes that that Diagnostic Codes 5277, 5278, 5281 are not for application in this case because there has been no objective findings of weak foot, claw foot or hallux rigidus secondary to the Veteran's bilateral foot disabilities.

A separate evaluation is not warranted under Diagnostic Code 5280, pertaining to hallux valgus.  That rating code provides that a 10 percent rating is assignable for hallux valgus, unilateral, operated with resection of metatarsal head or severe, if equivalent to amputation of the great toe.  The June 2006 VA examination noted mild bilateral hallux valgus.  The 2011 VA examination noted mild hallux valgus on the right.  There is no evidence of hallux valgus operated with resection of metatarsal head or with severity equivalent to amputation of a great toe.

A separate rating is not warranted under Diagnostic Code 5282.  In this regard, although the October 2006 examination noted hammertoes, there have been no findings of  hammertoe of all toes of either foot.   

Other foot injuries are rated according to 38 C.F.R. § 4.71a, Diagnostic Code 5284. Moderate foot injuries warrant a 10 percent rating.  A 20 percent rating is assignable for a moderately severe foot injury, and a 30 percent rating requires a severe foot injury.  38 C.F.R. § 4.71a , DC 5284 (2011). 

Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6. 

In sum, the evidence of record indicates that the Veteran's bilateral foot disability is manifested by bilateral hallux valgus, metatarsalgia and callouses.  Symptoms include foot pain and swelling.  The functional impacts associated with the Veteran's disability include pain with prolonged ambulation.  Based upon the evidence of record, the Board finds that the Veteran's service-connected bilateral foot disability is moderate in degree in each foot and warrants a separate 10 percent rating for each foot under Diagnostic Code 5284.  This 10 percent rating replaces the 10 percent rating the RO assigned for a bilateral foot disability under DC 5279, as the assignment of separate 10 percent ratings is more beneficial to the Veteran.

The Board finds that the Veteran's bilateral foot disabilities are not more than moderate in severity.  Although the 2006 VA examinations noted severe metatarsalgia, the VA examinations of June 2006 and August 2011 both indicated that the severity and duration of symptoms is variable.  Accordingly, the Board concludes that moderately severe symptomatology is not shown in this case.  Therefore, separate 10 percent ratings, but no higher, are warranted throughout the appeal period, pursuant to Diagnostic Code 5284.

C. Extraschedular Consideration

The above increased rating determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that either the Veteran's bilateral foot disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2011).  The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disability on appeal.  

There is no evidence that the claimed disability, alone, cause marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Veteran's testimony and the VA examinations indicate that the Veteran has reported that he is unemployed secondary to problems with prolonged standing.  As noted above, the issue of entitlement to a TDIU is addressed in the Remand portion of the decision.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

ORDER

A 10 percent rating is granted for a right foot disability to include painful calluses, metatarsalgia and flat feet, subject to regulations governing the payment of monetary benefits.  

A 10 percent rating is granted for a left foot disability to include painful calluses, metatarsalgia and flat feet, subject to regulations governing the payment of monetary benefits.  


REMAND

Additional development is necessary with regard to the Veteran's claims for service connection for right and left leg disabilities and a TDIU.

The Veteran asserts that current disabilities of the bilateral legs are related to leg pain he had during service.  Service treatment records show complaints of leg pain.  An April 1962 entry in the service treatment records shows a complaint of pain in the legs.  A June 1962 entry in the service treatment records shows that the Veteran reported stiffness, tightness and pain in the calves and thighs on prolonged standing.  

VA records demonstrate current complaints and treatment of lower extremity pain and sensory motor polyneuropathy.  

The Veteran had a VA examination of his joints in October 2006.  The VA examination addressed the etiology of the Veteran's ankle disabilities but did not provide an opinion regarding the etiology of his claimed bilateral leg disabilities. 


In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court held that an adequate medical examination is based upon consideration of the prior medical history and describes the disability in sufficient detail so the Board evaluation will be fully informed.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2011).

VA examinations reflect that the Veteran reported that he has been unemployed since 1979 due to his foot disabilities.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of what evidence is needed to substantiate his TDIU claim.

2.  Schedule the Veteran for a VA examination of his legs.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  
Following a review of the claims file and a thorough evaluation, the examiner should diagnose any current disability of the right and left leg.  The examiner should provide an opinion regarding the following:

a.  Is any current right or left leg disability at least as likely as not (50 percent or greater likelihood) related to service, including leg pain noted during service?  The examiner should provide a detailed rationale for the opinion.

b.  Is a current right or left leg disability at least as likely as not proximately caused by, or due to, the Veteran's service-connected bilateral foot disabilities?  The examiner should provide a detailed rationale for the opinion.  

c.  Is a current right or left leg disability aggravated by the Veteran's service-connected bilateral foot disabilities?  The examiner should provide a detailed rationale for the opinion.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the effect of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The claims folder must be made available to the examiner for review, and the examination report must reflect that such a review was conducted.

4.   Following the completion of the requested actions, adjudicate the claims for service connection for right and left leg disabilities, including on a secondary basis and the claim for a TDIU.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and should be afforded an opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


